                      Case 1:17-cv-05374-SHS Document 134 Filed 07/13/20 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                           STEVE STAVRIDIS
Corporation Counsel                         100 CHURCH STREET, Rm. 3-146                                    Senior Counsel
                                                 NEW YORK, NY 10007                                 Phone: (212) 356-2687
                                                                                                       Fax: (212) 356-3509
                                                                                                     sstavrid@law.nyc.gov




                                                                                    July 10, 2020



        Via ECF
        Honorable Sidney H. Stein                                     MEMO ENDORSED
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007-1312

                          Re:   Candie Hailey-Means v. City of New York, et al.,
                                17 CV 5374 (SHS)

        Your Honor:


                       I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        the City of New York, representing the defendants in the above-referenced matter. I write to
        respectfully request the Court’s permission, to file certain documents under seal as an exhibit to
        the defendants’ reply papers in further support of their motion for summary judgment pursuant to
        Rule 56 of the Federal Rules of Civil Procedure.

                       Defendants seek permission to file Exhibit DD, plaintiff’s medical records, under
        seal. These records should not be publicly disclosed in order to preserve plaintiff’s privacy under
        the Health Insurance Portability and Accountability Act, 42 U.S.C. § 1320, et seq., (“HIPAA”).
        See also Dubose v. Boudreaux, No. 12 Civ. 7633 (KBF), 2014 U.S. Dist. LEXIS 123777, at *2
        n.3 (S.D.N.Y. Aug. 20, 2014) (“Defendants appropriately filed plaintiff’s medical records under
        seal”).
       Case 1:17-cv-05374-SHS Document 134 Filed 07/13/20 Page 2 of 2




            I thank the Court for its consideration of this request.



                                                           Respectfully submitted,

                                                           /s
                                                           Steve Stavridis
                                                           Senior Counsel


cc:   Via ECF
      All Counsel                             Application granted.

                                              Dated: New York, New York
                                                     July 13, 2020
